PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/808,601
Filing Date: 4 Mar 2020
Appellant(s): iVinci Partners, LLC



__________________
Robert Hirning
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 04/26/2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 10/27/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.
Claims 1-22 are rejected under 35 U.S.C. § 101.
Claims 1-22 are rejected under 35 U.S.C. § 103.

NEW GROUNDS OF REJECTION
None.

WITHDRAWN REJECTIONS
None.

(2) Response to Argument
Appellant’s arguments filed April 26, 2022 have been fully considered but they are not persuasive.

(a) Response to §101 arguments
Regarding Appellant’s arguments on page 9, that the claimed subject matter is not directed to ineligible subject matter under 35 U.S.C. § 101, the Examiner respectfully disagrees.  As indicated in the 35 USC § 101 rejection of the Final Rejection dated 10/27/2021, the claimed inventions allows for obtaining estimate data estimate data relating to an estimated balance of a healthcare visit, the healthcare visit scheduled to be provided at a future time for a patient at a healthcare provider, patient data indicating personal characteristics of the patient or a guarantor of the patient to provide payment for the estimated balance of the future healthcare visit,  and provider data indicating payment conditions of the provider to obtain payment for the estimated balance of the scheduled healthcare visit, generating data to establish a payment plan prior to billing for the healthcare visit, and providing the information for output.  The Specification at [0003]-[0006] disclose problems with representation of billing information to patients (see Specification at [0004], “patients are often confused by statements generated by billing systems, especially since billing systems do not present a guarantor with a single electronic statement that includes all charges incurred for multiple disparate visits and expenses during a single period”).  The Specification and claims focus on an improvement solving the problems with representation of billing information to patients, which is a commercial interaction of sales activities or behaviors which falls within the category of Certain Methods of Organizing Human Activity and therefore is an abstract idea.
Appellant further argues on pages 10-11 a distinction between data/user interface features for handling data from financial or healthcare actions, and financial or healthcare actions themselves.  The argument is not persuasive.  As discussed in the 101 rejection of the Final Action dated 10/27/2021, the additional elements directed to transmission of data and displaying a user interface are recited at a high level of generality and amount to no more than generally linking the use of the judicial exception to a particular technological environment or field of use (e.g., a computer system) and merely data gathering and transmission of data which are forms of insignificant extra-solution activity.
Appellant further argues on page 11 that the information and functionality is informed by attributes that comprise a machine learning model and associated algorithms.  The argument is not persuasive.  The claim limitations directed to the trained machine learning model merely further describe the technological environment of the generally linked computer system. 
Regarding Appellant’s arguments on page 11 that the claims recite a “practical application” providing an improvement to a technical field of data processing, the Examiner respectfully disagrees.  Under the 2019 PEG, Step 2A, prong two, integration into a practical application requires an additional element(s) or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception.  Limitations that are not indicative of integration into a practical application are those that generally link the use of the judicial exception into a particular technological environment or field of use-see MPEP 2106.05(h).  And those that merely add insignificant extra-solution activity to the judicial exception-see MPEP 2106.05(g).  Here the claims recite a computing system, comprising: memory circuitry; processor circuitry; and a storage medium including instructions that, when executed by the processor circuitry and the memory circuitry of the computer system, implement data processing operations; the user interface adapted to provide: functionality to enable a user to establish the payment arrangement, and functionality to modify the payment arrangement such that they amount to no more than generally linking the use of the judicial exception to a particular technological environment or field of use (e.g., a computing system) (see MPEP 2106.05(h)).  Furthermore, the claims recite obtaining, from an estimate data source, estimate data; obtaining, from a patient information data source, patient data; obtaining, from a provider information data source, provider data; providing information… for output in a user interface such that they amount to no more than adding insignificant extra-solution activity (e.g., mere data gathering and transmission of data) to the judicial exception (see MPEP 2106.05(g)).
Furthermore, in determining whether a claim integrates a judicial exception into a practical application, a determination is made of whether the claimed invention pertains to an improvement in the functioning of the computer itself or any other technology or technical field (i.e., a technological solution to a technological problem).  Here, the claims recite generic computer components, i.e., a generic processor, a memory storing a computer program executable by the processor to perform the claimed method steps and system functions.  The processor, memory and system are recited at a high level of generality and are recited as performing generic computer functions customarily used in computer applications.  
Furthermore, the Specification at [0003]-[0006] disclose problems with representation of billing information to patients (see Specification at [0004], “patients are often confused by statements generated by billing systems, especially since billing systems do not present a guarantor with a single electronic statement that includes all charges incurred for multiple disparate visits and expenses during a single period”), and the problem with providers not offering estimates and not collecting pre-payment, and the disclosure provides systems and methods to address these business and commercial process problems.
Appellant further argues, on page 11, that the claims improve computer operations involved to accomplish health billing, and that such data records would not practically exist without the use of the machine learning model, nor would such functionality be provided without the features enabled by the claimed systems and methods. The argument is not persuasive.  As an initial matter, improving operations involved to accomplish health billing is not an improvement to a technological or technology field, but rather is an improvement to a business process.  Furthermore, the additional elements are recited at a high level of generality and amount to no more than generally linking the use of the judicial exception to a particular technological environment or field of use (e.g., a computer system) and merely data gathering and transmission of data which are forms of insignificant extra-solution activity.
Regarding Appellant’s arguments, on page 12, that the claims provide a specific, discrete implementation of technology in a computer, the Examiner respectfully disagrees.  The Appellant further argues various necessities of technology in the field for various reasons (i)-(iv).  The argument is not persuasive.  In response to this argument and reasons of necessity (i)-(iv) cited by the Appellant, the Examiner notes that mere automation of a process, without improving a technical aspect of that process, does not integrate the abstract ideas into a practical application. See Intellectual Ventures 1 LLC v. Capital One Bank (USA), 792 F.3d 1363, 1370 (Fed. Cir. 2015) (“merely adding computer functionality to increase the speed or efficiency of the process does not confer patent eligibility on an otherwise abstract idea.”). 
Regarding Appellant’s arguments on pages 12-13, that the particular arrangement of elements of the claims applies technology to offer an improvement over conventional prior art methods, the Examiner respectfully disagrees. The claimed invention combined with the sections of the Specification argued by Appellant describe a solution to a business problem, i.e., representation of billing information to patients.  Furthermore, the claims recite generic computer hardware that is used in a customary manner which are insufficient to impart patentability under Alice.  
Regarding Appellant’s arguments on page 13, that the claims recite significantly more than the judicial exception, the Examiner respectfully disagrees.  As discussed above with respect to a practical application, the limitations are directed to an abstract idea and when determining if the claims are directed to significantly more, the additional limitations of the claims in addition to the abstract idea are analyzed.  The additional limitations, when considered both individually and in combination, do not affect an improvement to another technology or technological field; the claims do not amount to an improvement to the functioning of the computer itself; and the claims do not move beyond a general link of use of an abstract idea to a particular technological environment.  Therefore, the claims merely amount to generally linking the use of the judicial exception (i.e., representation of billing information to patients) to a particular technological environment or field of use (i.e., a computing system), and merely add insignificant extra-solution activity to the judicial exception.  The specifics about the abstract idea do not overcome the rejection.
Appellant further argues, on page 13, that the only limitation appeared to be analyzed in the office action was “obtaining, from a data source, data; providing data as input, and providing information for output.”  The Examiner respectfully disagrees and points out that the Final Office Action dated 10/27/2021 includes a full analysis of additional claim limitations at least at paragraphs 27-28 of the Action.  In the Final Office Action dated 10/27/2021, the additional elements of obtaining, from an estimate data source, estimate data; obtaining, from a patient information data source, patient data; obtaining, from a provider information data source, provider data; providing information… for output in a user interface were found to amount to mere data gathering and transmission of data which are forms of insignificant extra-solution activity –see MPEP 2106.05(g).  And, the additional elements of a computing system, comprising: memory circuitry; processor circuitry; and a storage medium including instructions that, when executed by the processor circuitry and the memory circuitry of the computer system, implement data processing operations; the user interface adapted to provide: functionality to enable a user to establish the payment arrangement, and functionality to modify the payment arrangement were found to amount to no more than generally linking the use of the judicial exception to a particular technological environment or field of use (e.g., a computer system)-see MPEP 2106.05(h).
Appellant further argues, on page 13, that a skill artisan would rightfully recognize the technical benefits recited in the Specification at [0026]-[0026] and other technical benefits from the claimed function.  The argument is not persuasive.  The claimed invention combined with the sections of the Specification argued by Appellants describe a solution to a business problem, i.e., representation of billing information to patients.  Furthermore, the claims recite generic computer hardware that is used in a customary manner which are insufficient to impart patentability under Alice.  For example, claim 1 recites the following: memory circuitry, processor circuitry, and a storage medium including instructions, that when executed by the processor circuitry and the memory circuitry of the computer system, implement data processing operations.  The Examiner is unable to ascertain how the claims use these and other items of computer hardware in a manner other than their customary generic use.  For example, the Specification recites the following concerning the computing system: “The machine… may be a computing device such as a personal computer (PC), a tablet PC, a personal digital assistant (PDA), a mobile telephone, a cloud-based or networked server, a virtualized server, a smart phone, a web appliance, a network router, an access point, switch or bridge, or any machine capable of executing instructions (sequential or otherwise) that specify actions to be taken by that machine.” (See Specification at [0104]).  Furthermore the Specification at [0101] discloses “The computer-readable storage medium may include, but is not limited to: hard drives, floppy diskettes, optical disks, CD-ROMs, DVD-ROMs, ROMs, RAMs, EPROMs, EEPROMs, magnetic or optical cards, solid-state memory devices, or other types of media/machine-readable media suitable for storing electronic instructions.”  And the Specification at [0100] and [0106] discloses that the embodiments may be embodied in machine-executable instructions to be executed by a general-purpose computer.
Regarding Appellant’s arguments on page 14, that the claims cannot be reasonably categorized as “well-understood, routine, and conventional functions,” the Examiner respectfully disagrees. The limitations are directed to an abstract idea and when determining if the claims are directed to significantly more, the additional limitations of the claims in addition to the abstract idea are analyzed.  The additional elements were found to be recited at a high level of generality and amount to no more than generally linking the use of the judicial exception to a particular technological environment or field of use (e.g., a computer system), and it is noted that generally linking the use of the judicial exception to a particular technological environment or field of use using generic computer components cannot provide an inventive concept.  Furthermore, the additional elements were found to amount to merely data gathering and transmission of data which are forms of insignificant extra-solution activity, and it is noted that the Symantec, TLI, and OIP Techs court decisions cited in MPEP 2106.05[d][ii] indicate that mere receiving or transmitting of data over a network are well-understood, routine, and conventional functions when they are claimed in a merely generic manner (as they are here).  Accordingly, a conclusion that the obtaining and providing limitations are well understood, routine, and conventional activities is supported under Berkheimer Option 2.  The Examiner fails to see, and the Appellant fails to point out, how the claims recite limitations that are unconventional steps that confine the claims to a particular useful application.
The claims are not patent eligible.

(b) Response to §103 arguments
Regarding Appellant’s arguments on pages 14-15, that none of Nidy, Wallis, Ivanoff, Pourfallah, Chintamaneni, nor a combination teach every element of the pending claims and that the Examiner failed to establish each and every limitation of the pending claims based on the cited prior art, and that there is no finding of a suggestion or motivation to combine the references, the Examiner respectfully disagrees for the reasons below with respect to each of Appellant’s argued claim limitations.
Regarding Appellant’s argument on pages 16-18, that the cited references do not teach or suggest “the scheduled healthcare visit to be provided at a future time for a patient at a healthcare provider” and “the future payment to be remitted after occurrence of the scheduled healthcare visit and after occurrence of billing for the scheduled healthcare visit,” the Examiner respectfully disagrees.  As discussed in the 103 rejection of the Final Office Action dated 10/27/2021, Nidy discloses “the scheduled healthcare visit to be provided at a future time for a patient at a healthcare provider” at least at col. 16, line 31 to col. 17, line 2, describing a process for providing healthcare service appointment cost estimates at the time of scheduling.  And, Ivanoff discloses “the future payment to be remitted after occurrence of the scheduled healthcare visit and after occurrence of billing for the scheduled healthcare visit” at least at [0165], disclosing a payment portal providing a guarantor electronic statement for a given time period to allow the user to pay for visits that occurred during statement period.  The cited art of record therefore teaches these limitations.
The Appellant further argues, on page 16, that the references do not teach or suggest providing for a future visit and future payment by establishing electronic data that represents a payment plan, and again on page 17 arguing that Wallis does not discuss producing any type payment plan for a future scheduled healthcare visit.  The argument is not persuasive.  As discussed in the 103 rejection of the Final Office Action dated 10/27/2021, Nidy at least col. 37, lines 25-37 discloses after a healthcare cost estimation, a patient may pre-pay all or part of the estimated out-of-pocket costs.  The Examiner notes that pre-paying part of estimated costs means paying the rest of the costs via a future payment.  And the Examiner further notes that pre-paying a portion, and paying a portion later, constitutes a payment plan.  Furthermore, Ivanoff at least at [0053]-[0057] and [0059], discloses a payment plan that may comprise a schedule, as the guarantor may choose how to make a payment, including customizing a financing plan, where a “financing plan” includes any payment plan spanning multiple periods (e.g., months).  The cited art of record therefore teaches these limitations.
Appellant further argues on pages 17-18 that Ivanoff does not suggest the use of machine learning model in the manner claimed.  The argument is not persuasive.  As discussed in the 103 rejection of the Final Office Action dated 10/27/2021, Nidy discloses outputting “parameters of a payment plan” at least at col. 37, line 38 to col. 38, line 7, disclosing that the patient’s responses to the screening questions and the data in the healthcare services database are used to provide the patient an estimate of the cost of the healthcare services appointment, and at least at col. 37, lines 26-37, disclosing that the patient may pre-pay all or part of costs after the patient is provided with the estimate.  Furthermore, Wallis discloses “the trained machine learning model outputs model-generated parameters” at least at [0031] and [0039], disclosing predicting health care outcomes using a neural network, and that a healthcare outcome may be a prediction of a monetary cost associated with procedures.  The cited art of record therefore teaches this limitation.  
Regarding Appellant’s arguments on pages 18-20, that the cited references do not teach or suggest “generating, by using the trained machine learning model, data to establish a payment plan prior to the billing for the scheduled healthcare visit,” the Examiner respectfully disagrees.  As discussed in the 103 rejection of the Final Office Action dated 10/27/2021, Nidy discloses “generating data to establish a payment plan prior to the billing for the scheduled healthcare visit” at least at col. 37, line 38 to col. 38, line 7, disclosing that the patient’s responses to the screening questions and the data in the healthcare services database are used to provide the patient an estimate of the cost of the healthcare services appointment, and at least at col. 37, lines 26-37, disclosing that the patient can pre-pay all or part of the estimated out-of-pocket costs.  Furthermore, Wallis discloses generating is “by using the trained machine learning model” at least at [0031], disclosing predicting multiple healthcare outcomes using a deep neural network to output a plurality of healthcare outcomes, and at least at [0039] disclosing healthcare outcome may comprise a prediction of a monetary cost associated with the predicted medical procedure.  The cited art of record therefore teaches this limitation.
Appellant further argues on page 19 that the data generated by the machine learning model is different from mere estimation data, and Nidy does not establish a payment plan for establishing future payment of a scheduled healthcare visit.  The argument is not persuasive.  Nidy discloses generating data to establish a payment plan prior to the billing for the scheduled visit, at least at col. 37, line 38 to col. 38, line 7, disclosing that the patient’s responses to the screening questions and the data in the healthcare services database are used to provide the patient an estimate of the cost of the healthcare services appointment, and at least at col. 37, lines 26-37, disclosing that the patient can pre-pay all or part of the estimated out-of-pocket costs.  The Examiner notes that pre-paying part of estimated costs means paying the rest of the costs via a future payment.  And the Examiner further notes that pre-paying a portion, and paying a portion later, constitutes a payment plan.  Furthermore, Ivanoff at least at [0053]-[0057] and [0059], discloses a payment plan that may comprise a schedule, as the guarantor may choose how to make a payment, including customizing a financing plan, where a “financing plan” includes any payment plan spanning multiple periods (e.g., months).  The cited art of record therefore teaches these limitations.
Regarding Appellant’s arguments on pages 19-20, that Wallis does not reasonably teach or suggest having any type of a machine learning model trained to generate data to establish a payment plan, the Examiner respectfully disagrees.  Wallis discloses generating is “by using the trained machine learning model” at least at [0031], disclosing predicting multiple healthcare outcomes using a deep neural network to output a plurality of healthcare outcomes, and at least at [0039] disclosing healthcare outcome may comprise a prediction of a monetary cost associated with the predicted medical procedure.  The cited art of record therefore teaches this limitation.
Regarding Appellant’s arguments on page 20, that the cited references do not teach or suggest “the trained machine learning model outputs model-generated parameters of the payment plan,” the Examiner respectfully disagrees.  As discussed in the 103 rejection of the Final Office Action dated 10/27/2021, Nidy discloses outputting “parameters of the payment plan for establishing the future payment for the estimated balance of the scheduled healthcare visit” at least at col. 37, lines 26-37, disclosing the patient is provided the opportunity to pre-pay all or part of the estimated out-of-pocket costs, and the Examiner notes that the remaining cost of the partial pre-pay is a parameter of the repayment plan.  Furthermore, Wallis discloses “the trained machine learning model outputs model-generated parameters” at least at [0031], disclosing predicting multiple healthcare outcomes using a deep neural network to output a plurality of healthcare outcomes, and at least at [0039] disclosing healthcare outcome may comprise a prediction of a monetary cost associated with the predicted medical procedure.  The cited art of record therefore teaches this limitation.
Appellant further argues on page 20 that parameters produced in the neural network of Wallis relate to the patient health outcomes and are simply not relevant to data used as part of the claimed payment plan.  The Examiner respectfully disagrees.  Wallis at least at [0039] discloses healthcare outcome may comprise a prediction of a monetary cost associated with the predicted medical procedure.  The argument is therefore unpersuasive.  
Regarding Appellant’s arguments on page 21, that a skilled artisan would not be able or motivated to combine the cited references, the Examiner respectfully disagrees.  The Appellant further argues on page 21 that a skilled artisan in possession of Nidy and Wallis would not have been motivated to combine them, and that Wallis’s focus is independent of costs or payments.  The argument is not persuasive.  As an initial matter, Wallis at [0039] discloses outputs of the multi-tasking deep neural network may include regression health care outcomes, and a regression health care outcome may comprise a prediction of a monetary cost associated with predicted medical procedures.  Furthermore, in response to Appellant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, from the teaching of Wallis, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify Nidy in order to leverage the large amount of healthcare data to predict multiple healthcare outcomes while reducing the risk of overfitting (see Wallis at least at [0007]), and to improve computational efficiency and to improve the ability to handle data structures with overfitting (see Wallis at least at [0018]).
Appellant argues on page 21 that the steps needed to make such a modification, attempted only from hindsight in the present disclosure, would require a person of ordinary skill in the art to engage in undue experimentation to train, re-design, an adapt the outputs for such a model.  The argument is not persuasive.  The claims of the instant application recite a model that outputs parameters of a payment plan.  The Examiner fails to understand, the Appellant fails to describe, how requiring a model that outputs parameters of a payment plan would require a person of ordinary skill in the art to engage in undue experimentation.  
Regarding Appellant’s arguments on page 21 that achieving the claimed method and systems go beyond simply combining a pre-visit estimate system with a post-visit system, the Examiner respectfully disagrees.  Appellant’s citations to various portions of the Specification on page 21 of the arguments is not persuasive.  It is noted that the features upon which Appellant relies (i.e., “the importance of a longitudinal portrayal of data (over a period of time)—and the specialized system actions that need to be taken to tie such front-end payment planning at a later time, depending on how the healthcare visit actually occurs”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Regarding Appellant’s arguments on page 21, a skilled artisan would not have been motivated to combine the neural network of Wallis with the system of Nidy and/or Ivanoff without hindsight, the Examiner respectfully disagrees.  The Examiner notes it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the Appellant’s disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Appellant argues again on page 22 that Wallis does not discuss using its neural network for financing, payment or other transactions.  The argument is not persuasive.  The Examiner notes that Wallis at [0039] discloses outputs of the multi-tasking deep neural network may include regression health care outcomes, and a regression health care outcome may comprise a prediction of a monetary cost associated with predicted medical procedures.
For the reasons above, Appellant’s arguments are not persuasive. 


For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/R.E.Z./Examiner, Art Unit 3694                                                                                                                                                                                                        

Conferees:
/BENNETT M SIGMOND/Supervisory Patent Examiner, Art Unit 3694
                                                                                                                                                                                                       

/JAMISUE A PLUCINSKI/Quality Assurance Specialist, Tech Center 3600                                                                                                                                                                                                         

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.